50 F.3d 9
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Dawn Dempsey SUTTON, a/k/a M & M, a/k/a Denny, Defendant--Appellant.
No. 94-6822.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 28, 1995Decided:  March 17, 1995

Dawn Dempsey Sutton, Appellant Pro Se.  Richard Stanley Glaser, Jr., Assistant United States Attorney, Greensboro, NC, for Appellee.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Sutton, Nos.  CR-90-218;  CA-93-484-2 (M.D.N.C. June 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 In Sutton's objections to the magistrate judge's report and in his informal brief on appeal, Sutton raises several additional claims attacking the sentencing court's application of the Sentencing Guidelines.  Since Sutton failed to raise these nonconstitutional issues on appeal, and he has shown no cause for his failure to do so, he has waived collateral review of these claims.  Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976);  United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.1989)